Title: To James Madison from William Pinkney, 11 March 1808
From: Pinkney, William
To: Madison, James



Dr. Sir.
London. March. 11. 1808.

Nothing of any Moment has occurred here since my last.  The Bill for carrying into Execution the orders of Council will probably pass the Commons in a Day or two, after much opposition.  It will go tardily through the House of Lords, where the orders have been repeatedly attacked with great Power.  I was present a few Nights since when Lord Erskine moved a Sett of Resolutions on the Subject.  His Speech was very able, as was that of Lord Grenville.  There seems to be a pretty general opinion that before the Bill passes the Temper & future Course of our Government should be understood.  The Opposition have prophesied the worst on that Head, and, if they had Fact instead of mere Conjecture to rest upon, believe that they wd. be much stronger in Argument.  Ministers, on the contrary, hope, or affect to hope, for acquiescence at the least from the U. S.; and, while they deprecate, in common with the whole Nation, War or the continued Interruption of Intercourse with us, profess their, Confidence that the Orders in Council cannot produce either of these Effects.  If it shd. turn out that we are disposed to acquiesce, their Difficulties on the mere Score of the orders are of course at an End; but if we oppose, & take an Attitude against them, or preserve that which we have already taken, they must I think ultimately yield; and would consequently consult their Prudence in avoiding to precipitate their Bill at present.
The orders appear to be still popular throughout the Kingdom.  Something of their Popularity is to be ascribed to an Expectation that we shall take them in good part, and something to an Expectation that they will produce a speedy Effect upon France.  France can however at all Times relieve herself from their Pressure without making the State of Things more favorable for G. B. than when the orders were first issued.  Their Distress here wd. be extreme if they shd. be deceived in these Expectations.
I saw a Letter yesterday from a Well informed Man in Birmingham which states that War with the U. S. will throw out of Employment, & deprive of Bread, 150.000 Persons in that Town, & within 14 Miles round.  Yet the Writer who is deeply interested in the American Trade & is the Creditor of our People to an immense Amount, disapproves of the Liverpool Petition, and thinks that the orders ought now to be persisted in.  A similar Letter from Bristol was shewn to me.  The Writer states confidently that the Sense of that Town is against the Liverpool Petition; and, while he admits that if the orders in Council shd. produce War with America they wd. justly be considered as a most calamitous Measure, he thinks that they should not now be retracted.  The Country would be humiliated by such a Step!  And the U. S. will probably feel that the Necessity which produced the orders ought to induce them to submit to them.  Such are the Speculations which characterize these extraordinary Times.
The Liverpool Petitioners will be heard in the House of Commons, by their Counsel, on Thursday next, probably after that House has passed the Bill.  They will at least disclose some valuable Facts.
I have been told that the last Wheat-Crop in England & Scotland was better than I had supposed it, much more than an Average Crop.  But the other Crops have failed as I stated to you, so as to make the Aggregate of Crops of all the great articles of Subsistence less than a fair average.  In Ireland the Potatoes suffered extremely & the Wheat Crop was not good.
The Calculation in London was, a short Time since, that on the 1st. of September there remained on Hand in England at least 3 Months Consumption of the old Wheat Crop.  I understand that there is great Reason to believe that this is an Exaggeration.  But whether it be so or not, a Dependance must soon be felt upon us, not only for their Colonial Supply, but for their own domestic Use  They can hardly look to the Baltic for Aid if Scarcity shd. occur.  You will see in the public papers (of which I send you a large Parcel) that Sweden, the only friendly power in that Quarter, is menaced by France Russia & Denmark & that a Treaty of Subsidy has just been made between this Country & Sweden
We are still without accurate Information as to the Manner in which the late French & Dutch Decrees are executed.  Some relaxation seems to have taken place (particularly in Holland) but of this there is no Certainty.
I refer you to the Newspapers for an Account of the proceedings of the London Merchants relative to a Petition proposed agt. the orders in Council, and for general News.
I have not troubled you with my Correspondence with this Government upon a Number of occasional Subjects, interesting only to Individuals; but I ought to state that the Disposition shewn on these Occasions has been quite friendly, as was the Conduct of the King to myself at the Levee of Wednesday last, the only one he has held for a long Time.
Mr. Bowdoin, who is about to return to the U. S. had some apprehensions, that he might meet with Interruption from British Cruizers, & requested me to obtain for him the best Security I could from this Government.  I enclose what has passed on this occasion, rather as it may serve to shew their Temper towards us than for any other purpose.  I have the Honor to be with the highest Esteem & Consideration Dr.Sir Your mo. Obt. Hble Serv.

Wm. Pinkney

